Order entered March 3, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01476-CV

                IN THE INTEREST OF H.D.V.,JR. AND B.V., CHILDREN

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 10-04711

                                          ORDER
       We GRANT appellant’s February 27, 2015 motion for an extension of time to file the

clerk’s record and reporter’s record. The clerk’s record and reporter’s record shall be filed by

MAY 5, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE